UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from - to Commission File Number333-197478 AMERICAN RENAISSANCE CAPITAL, INC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 3699 Wilshire Blvd., Suite 610, Los Angeles, California 90010 (Address of principal executive offices) 310-895-1839 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer◻ Accelerated filer◻ Non-accelerated filer◻ (Do not check if a smaller reporting company) Smaller reporting company⌧ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Number of shares outstanding of the registrant’s common stock as of March 31, 2015: 85,376,000 AMERICAN RENAISSANCE CAPITAL, INC. Quarterly Report on Form 10-Q for the Three Months Ended March 31, 2015 TABLE OF CONTENTS PART I. – FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II. – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 27 Item 6. Exhibits 28 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 - 2 - PART I – FINANCIAL INFORMATION Item 1. Financial Statements American Renaissance Capital, Inc. Financial Statements - 3 - AMERICAN RENAISSANCE CAPITAL, INC. (A Development Stage Company) Balance Sheet (unaudited) March 31, 2015 December 31, 2014 ASSETS Cash and cash equivalents $ 1,101 $ 13,348 Total assets $ 1,101 $ 13,348 LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities: Current liabilities $ 3,201 $ 5,697 Long-term liabilities $ 32,469 $ 33,497 Total liabilities 35,670 39,195 Stockholders' deficit: Common stock ($0.0001 par value) 8,538 8,538 1,000,000,000 shares authorized, no par 85,376,000 issued and outstanding on 3/31/2015, and 85,376,000 issued and outstanding on 12/31/2014 respectively. Additional Paid-in Capital 17,014 17,014 Accumulated Deficits (60,121) (51,399) Total stockholders' equity (34,568) (25,847) Total liabilities and stockholders' equity $ 1,101 $ 13,348 The accompanying notes are an integral part of these financial statements - 4 - AMERICAN RENAISSANCE CAPITAL, INC. (A Development Stage Company) Statement of Operations (unaudited) For the Three Months Ended March 31, From Feb. 15, 2012 (inception) to Mar. 31, 2015 2015 2014 REVENUE Total revenue $ - $ - $ - EXPENSES: Professional fees 1,631 1,310 28,190 Rent expense 1,146 1,146 12,224 Other operating expenses 5,944 459 18,407 Total operating expenses 8,721 2,915 58,820 NET LOSS FROM OPERATIONS (8,721) (2,915) (58,820) NET LOSS $ (8,721) $ (2,915) $ (58,820) Basic and diluted loss per common share $(0.00010) $(0.00003) Weighted average number of common shares Outstanding basic and diluted 85,376,000 85,376,000 The accompanying notes are an integral part of these financial statements - 5 - AMERICAN RENAISSANCE CAPITAL, INC. (A Development Stage Company) Statement of Cash Flows (unaudited) For the Three Months Ended March 31, Cumulative from Feb. 15, 2012 (inception) through Mar. 31, 2015 2015 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $(8,721) $(2,915) $ (60,121) Adjustments to reconcile net loss to net cash provided/(used) by operating activities: Share-based compensation 0 0 7,123 Increase (decrease) in: Accounts Payable (2,496) 1,144 3,201 Total adjustments (2,496) 1,144 3,201 Net cash used by operating activities (11,218) (1,771) (49,797) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loans payable $ (1,029) $ 292 $ 32,469 Proceeds from shares issued - 1,310 13,491 Net cash provided by financing activities $(1,029) $1,602 $ 45,960 Increase in cash (12,246) (169) 1,010 Cash - beginning of period 13,348 91 91 Cash - end of period $ 1 ,101 $ (78) $ 1,101 The accompanying notes are an integral part of these financial statements - 6 - AMERICAN RENAISSANCE CAPITAL, INC. (A Development Stage Company) Statement of Changes in Stockholders' Deficit Deficit Accumulated Additional during Common Stock Paid-in Development Stockholders' Shares Amount Capital Stage Deficit Balance at February 15, 2012 (Inception) - $ - $ - $ - $ - Issuance of common stock at $0.0001 per share 13,673,000 1,367 1,367 Additional Paid-in Capital 1,506 1,506 Net Loss (3,268) (3,268) Balance at December 31, 2012 13,673,000 $ 1,367 $ 1,506 $ (3,268) $ (395) Issuance of common stock at $0.0001 per share 21,469,000 2,147 1,949 Additional Paid-in Capital 4,691 4,691 Net Loss (8,027) (8,027) Balance at December 31, 2013 35,142,000 $ 3,514 $ 6,197 $ (11,295) $ (1,584) Issuance of common stock at $0.0001 per share 50,234,000 5,023 7,537 Additional Paid-in Capital 10,817 10,817 Net Loss (40,104) (40,104) Balance at December 31, 2014 85,376,000 $ 8,535 $ 17,014 $ (51,399) $ (16,136) Issuance of common stock at $0.0001 per share - Additional Paid-in Capital - Net Loss (8,721) (8,721) Balance at March 31, 2015 85,376,000 $ 8,535 $ 17,014 $ (60,121) $ (34,569) The accompanying notes are an integral part of these financial statements - 7 - American Renaissance Capital, Inc. Notes to Unaudited Financial Statements NOTE 1 - NATURE OF BUSINESS The Company was formed under the laws of the state of California on February 15, 2012, under the name Afriwealth, LLC. In April 2014, the company decided by the vote of its management and majority shareholder to convert to a C corporation with authorization to issue 1,000,000,000 shares of common stocks. In June of 2014, the company changed its business name to AMERICAN RENAISSANCE CAPITAL, INC. American Renaissance Capital, Inc. (hereinafter the “Company”) has limited operations and is developing a business plan to focus on business process improvement and owning and holding investments in community-anchored real estate, properties and businesses in California and US. The company’s business plan focuses on (1) acquiring, rehabilitating and reutilizing dilapidated or abandoned properties; (2) acquiring and restructuring troubled businesses; (3) socially conscious venture capital activities; (4) opportunistic private equity activities; (5) job-creating and community-empowering investments; and (6) general business-process-improvement through partnerships, mergers and acquisitions, (re)capitalizations and investments. The social goals of the Company’s businesses and investments are to build healthier and stronger communities by financially empowering communities, individuals, and families through education, job-opportunities, credits, and wealth-accumulation strategies that help employees and stakeholders to impact lives in the communities while helping stakeholder to build prosperous and sustainable communities. The Company is based in Los Angeles, California. To date, the Company’s business activities have been limited to organizational matters, research of public and private available-for-sale community-based businesses, and raising capital. The Company is considered a development stage company and has not yet realized any revenues from its planned operations. The Company has incurred losses in all periods since its inception and expects to continue to incur additional losses for the foreseeable future.
